Name: Commission Regulation (EEC) No 2033/85 of 23 July 1985 adapting the guaranteed total quantities of milk and milk products referred to in Article 5c of Regulation (EEC) No 804/68 and in Article 6 of Regulation (EEC) No 857/84
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 7. 85 Official Journal of the European Communities No L 192/9 COMMISSION REGULATION (EEC) No 2033/85 of 23 July 1985 adapting the guaranteed total quantities of milk and milk products referred to in Article 5c of Regulation (EEC) No 804/68 and in Article 6 of Regulation (EEC) No 857/84 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1298/85 (2), and in particular Article 5c (7) thereof, Having regard to Council Regulation (EEC) No 857/84 of 31 March 1984 adopting general rules for the appli ­ cation of the levy referred to in Article 5c of Regula ­ tion (EEC) No 804/68 in the milk and milk products sector (3), as last amended by Regulation (EEC) No 1305/85 (4), and in particular the second subparagraph of Article 6 (2) thereof, Whereas, as provided for in Council Regulations (EEC) No 804/68 and (EEC) No 857/84, the guaranteed total quantities of milk and milk products fixed in respect of deliveries to purchasers and of direct sales to consumption may be adapted under certain condi ­ tions ; Whereas it has been duly established in respect of Italy that the figures corresponding, on the one hand, to the guaranteed total quantity of deliveries and, on the other hand, to that for direct sales to consumption as of 2 April 1984 should be adapted in the light of statistical data provided by the Italian Government ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chaiman, HAS ADOPTED THIS REGULATION : Article 1 For the period 2 April 1984 to 31 March 1985 :  in the third subparagraph of Article 5c (3) of Regu ­ lation (EEC) No 804/68 , *8 323 ', representing the guaranteed total quantity, in thousand tonnes, for deliveries to purchasers in Italy, is raised to '8 798',  in the Annex to Regulation (EEC) No 857/84, '1 591 ', representing the total guaranteed quantity, in thousand tonnes, for direct sales to consumption in Italy, is raised to '1 116'. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 July 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . 0 OJ No L 137, 27 . 5. 1985, p. 5. (3) OJ No L 90, 1 . 4. 1984, p. 13 . O OJ No L 137, 27. 5. 1985, p. 12.